  Case 17-27046       Doc 74     Filed 10/28/19 Entered 10/28/19 07:35:08           Desc Main
                                  Document     Page 1 of 11



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


       In re:                           )                  Case No. 17-27046
                                        )
 JOSEPH M. McINERNEY,                   )                  Hon. Timothy A. Barnes
                                        )
       Debtor.                          )                  Chapter 7
                                        )
                                        )
 U.S. SMALL BUSINESS ADMINISTRATION, AS )
 RECEIVER FOR CARDINAL GROWTH, L.P.,    )
                                        )
       Plaintiff,                       )                  Adv. Proc. No. 18-00057
                                        )
          v.                            )
                                        )
 JOSEPH M. McINERNEY,                   )
                                        )
       Defendant                        )

                                    NOTICE OF MOTION
        PLEASE TAKE NOTICE that on December 3, 2019, at 10:00 a.m. or as soon thereafter
as counsel may be heard, I shall appear before the Honorable Timothy A. Barnes, in Courtroom
744 of the United States Bankruptcy Court for the Northern District of Illinois, or in his absence,
before such other Judge who may be sitting in his place and stead and hearing bankruptcy motions,
and shall then and there present the attached Agreed Motion for Approval of Settlement, for
Dismissal of Adversary Proceeding Pursuant to Rule 7041, and For Further Relief Related
to The Settlement of Such Proceeding, a copy of which is attached and herewith served upon
you, and shall pray for the entry of an order in conformity with the prayer of said pleading.

                                                  Respectfully submitted,

                                                  U.S. Small Business Administration, as
 Dated: October 28, 2019                          Receiver for Cardinal Growth, L.P.

 Thomas A. Smith                                  By:     /s/ Thomas A. Smith
 Senak Keegan Gleason & Smith, Ltd.                       One of its attorneys
 566 West Adams Street, Suite 750
 Chicago, IL 60661
 312-214-1400




                                                -1-
  Case 17-27046         Doc 74      Filed 10/28/19 Entered 10/28/19 07:35:08                 Desc Main
                                     Document     Page 2 of 11



                                   CERTIFICATE OF SERVICE

        Thomas A. Smith, an attorney, hereby certifies that he caused a true copy of the foregoing
notice and Agreed Motion for Approval of Settlement, for Dismissal of Adversary Proceeding
Pursuant to Rule 7041, and For Further Relief Related to The Settlement of Such
Proceeding, to be served via the means listed below on this 28th day of October 2019.


                                                                  /s/      Thomas A. Smith



Mailing Information for Case 17-27046

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service for this
case, through the PACER system:
     Michael J Kalkowski mkalkowski@fisherandshapirolaw.com,
        BK_IL_Notice@fisherandshapirolaw.com
     Rae Kaplan rkaplan@financialrelief.com,
        yrodriguez@financialrelief.com;fbichl@financialrelief.com;kaplan.myecfmail@gmail.com;i-got-
        notices@financialrelief.com;aquigley@financialrelief.com;shaugh@financialrelief.com;R49775
        @notify.bestcase.com
     Michael K. Desmond mdesmond@fslegal.com
     Cari A Kauffman ckauffman@sormanfrankel.com, dfrankel@sormanfrankel.com
     Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
     David R. Herzog drhlaw@mindspring.com
     Thomas A Smith tsmith@skgsmlaw.com

U.S. Mail

 Joseph McInerney                                      Joseph McInerney
 5618 W. Montrose Ave                                  7358 W. Lake Street, Unit 1W
 Chicago, IL 60634                                     River Forest, IL 60305

 David Herzog                                          Patrick S. Layng
 Trustee in Bankruptcy                                 United States Trustee
 Herzog & Schwartz PC                                  219 S. Dearborn Street
 77 W Washington St. Suite 1400                        Room 873
 Chicago, IL 60602                                     Chicago, IL 60604

 PHH Mortgage                                          BMO Harris Bank, N.A.
 c/o Shapiro Kriesman & Associates                     CSC Logic
 2121 Waukegan Road, Suite 301                         PO Box 1577
 Deerfield, IL 60015                                   Coppell, TX 75019-1577



                                                    -2-
Case 17-27046        Doc 74   Filed 10/28/19 Entered 10/28/19 07:35:08       Desc Main
                               Document     Page 3 of 11



National Collateral                         PHH Mortgage
1848 1st Street                             2001 Bishops Gate Blvd.
Highland Park, IL 60035                     Mail Stop SV-01
                                            Mount Laurel, NJ 08054

Steven C. Lindberg                          American Bank & Trust
1771 West Diehl Road, Suite 120             4301 East 53rd Street
Naperville, IL 60563                        Davenport, IA 52807

Banner Capital Corp                         Brian Dowling
5618 W. Montrose Ave                        368 Fairbank Road
Chicago, IL 60634                           Fairbank, IL 60546

Brian Great                                 Brooke Bobb Trust
9540 Irving Park Road                       120 North LaSalle, Suite 300
Schiller Park, IL 60176                     Chicago, IL 60602

Bryan Thomas                                Byline Bank
2516 Waukegan Road                          180 North LaSalle Street
Glenview, IL 60025                          Chicago, IL 60601

Citibank, N.A.                              Dan Lubeck
c/o Blitt & Gaines                          22 Corporate Plaza
661 Glenn Avenue                            Suite 215
Wheeling, IL 60090                          Newport Beach, CA 92660

David & Jeanne Lubeck                       David Valentine
1826 South Indiana, Unit H                  221 North LaSalle Street, Suite 900
Chicago, IL 60616                           Chicago, IL 60601

Doni Cohen                                  Donna Durkin
4044 West Suffield Court                    421 West Gartner
Skokie, IL 60076                            Naperville, IL 60540

Doug Crawford                               Edward Health Ventures
19 South Wabash Avenue                      26185 Network Place
Chicago, IL 60603                           Chicago, IL 60673-1261

Fed Loan Servicing                          George Scanlon
PO Box 60610                                7260 Oakmont Court
Harrisburg, PA 17106                        Ponte Verda Beach, FL 32082

Grafton Holdings                            HDB
401 West Ontario Street                     4709 West Golf Road, #1340
Chicago, IL 60654                           Chicago, IL 60610




                                          -3-
Case 17-27046        Doc 74     Filed 10/28/19 Entered 10/28/19 07:35:08       Desc Main
                                 Document     Page 4 of 11



Honda Financial Services                      Hutchinson & Associates
PO Box 60001                                  822 Linden
City of Industry, CA 91716-0001               Oak Park, IL 60302

Jeff Roschman                                 Jerry Hutchinson
6300 NE 1st Avenue, Suite 200                 822 Linden
Fort Lauderdale, FL 33334                     Oak Park, IL 60302

Joe Beatty                                    Joe Perry
1116 Ridge Road                               601 South LaSalle Street, Suite 300
Evanston, IL 60202                            Chicago, IL 60605

John O’Malley                                 Manny Aguero
28626 Acacia Glen Street                      3801 S.W. 30th Avenue
Agoura Hills, CA 91301                        Fort Lauderdale, FL 33312

Mark Hughes                                   Mary Ann Poynton Floreani
1283 Abbey Oakes Drive                        7509 Whistlestop Drive
Lemont, IL 60439                              Austin, TX 78749

Michael Black                                 Michael Black, Esq.
190 South LaSalle Street, Suite 3850          190 South LaSalle Street, Suite 3850
Chicago, IL 60603                             Chicago, IL 60603

Mr. Handyman                                  PRD Development
Attn: Samantha Stubbs                         900 North Michigan Avenue
3948 Ranchero Drive                           Suite 1720
Ann Arbor, MI 48108                           Chicago, IL 60611

Robert Bobb                                   Robert Sullivan
120 North LaSalle Street, Suite 3200          1241 Ellis Street
Chicago, IL 60602                             Bensenville, IL 60106

Tim Sullivan                                  Tom Cronin
2952 Cathedral Park                           161 North Clark Street, Suite 2550
Colorado Springs, CO 80904                    Chicago, IL 60606

U.S. Bank                                     U.S. SBA as receiver of Cardinal Growth
Bankruptcy Department                         c/o Senak Keegan Gleason & Smith, Ltd.
205 W. 4th Street, CN-OH-X5FI                 566 West Adams Street, Suite 750
Cincinnati, OH 45202                          Chicago, IL 60661

U.S. Small Business Administration            U.S. Bank
Office of General Counsel                     Bankruptcy Department
409 Third Street, S.W., Seventh Floor         PO Box 5229
Washington, DC 20416                          Cincinnati, OH 45201-5229



                                            -4-
    Case 17-27046       Doc 74    Filed 10/28/19 Entered 10/28/19 07:35:08        Desc Main
                                   Document     Page 5 of 11



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


         In re:                            )                Case No. 17-27046
                                           )
    JOSEPH M. McINERNEY,                   )                Hon. Timothy A. Barnes
                                           )
          Debtor.                          )                Chapter 7
                                           )
                                           )
    U.S. SMALL BUSINESS ADMINISTRATION, AS )
    RECEIVER FOR CARDINAL GROWTH, L.P.,    )
                                           )
          Plaintiff,                       )                Adv. Proc. No. 18-00057
                                           )
             v.                            )
                                           )
    JOSEPH M. McINERNEY,                   )
                                           )
          Defendant                        )

      AGREED MOTION1 FOR APPROVAL OF SETTLEMENT, FOR DISMISSAL OF
      ADVERSARY PROCEEDING PURSUANT TO RULE 7041, AND FOR FURTHER
         RELIEF RELATED TO THE SETTLEMENT OF SUCH PROCEEDING

         The U.S. Small Business Administration (“SBA”), as Receiver (“the Receiver”) for

Cardinal Growth, L.P., states as follows for its Agreed Motion for Approval of Settlement, for

Entry of An Order Dismissing Adversary Proceeding Pursuant to Rule 7041. and for Further Relief

Related to the Settlement of Such Proceeding:

         1.       On June 16, 2016, Judge Castillo entered the Consent Order of Receivership

(“Receivership Order”)2 in the matter captioned United States of America v. Cardinal Growth,

L.P., Case No. 1:11-cv-04071 (the “Receivership Case”). Under the Receivership Order, SBA



1
 Pursuant to the Settlement Agreement described herein and attached hereto as EXHIBIT A, the
Debtor has agreed to this Motion and to the relief sought herein.
2
    A copy of the Receivership Order was filed in this case at ECF No. 50-1.


                                                 -5-
    Case 17-27046     Doc 74     Filed 10/28/19 Entered 10/28/19 07:35:08             Desc Main
                                  Document     Page 6 of 11



was appointed Receiver for Cardinal Growth, L.P., for the purpose of, among other things,

pursuing claims and causes of action available to Cardinal Growth, L.P., a Delaware Limited

Partnership which, on July 7, 2000, was licensed by SBA as a small business investment company

(“SBIC”) under the Small Business Investment Act of 1958, as amended, 15 U.S.C. § 661, et seq.

(the “Act”). SBA brought the Receivership Case and sought the Receivership Order because

Cardinal Growth was in violation of the Act and its implementing regulations.

        2.     On June 30, 2016, Judge Castillo lifted the stay imposed by the Receivership Order

to allow the Receiver to file a complaint against Joseph McInerney, in order to seek recovery of

McInerney’s unfunded capital commitment in the principal amount of $245,000, and the unfunded

capital commitment of Cardinal Growth LLC, in the principal amount of $42,500, for which

McInerney is responsible, pursuant to the Limited Partnership Agreement of Cardinal Growth,

L.P., 3 all plus interest thereon. On July 8, 2016, the Receiver filed an action captioned U.S. Small

Business Administration as Receiver for Cardinal Growth, L.P. v. Joseph McInerney, Case No.

1:16-cv-07099 (“Capital Commitment Litigation”), in the U.S. District Court for the Northern

District of Illinois to recover on the aggregate amount of such unfunded capital commitments, plus

interest thereon.

        3.     On September 11, 2017, McInerney initiated this bankruptcy proceeding, when he

filed a voluntary petition under Chapter 7 of the Bankruptcy Code (In re McInerney, Case No. 17-

27046 (Bankr. N.D. Ill., “the Bankruptcy Case”), resulting in the imposition of an automatic stay

of the Capital Commitment Litigation under 11 U.S.C. § 362.




3
 A copy of the Limited Partnership Agreement of Cardinal Growth, L.P., is available at ECF
No. 1-3 in the matter captioned U.S. Small Business Administration as Receiver for Cardinal
Growth, L.P. v. Joseph McInerney, Case No. 1:16-cv-07099 (N.D. Ill.).


                                                 -6-
    Case 17-27046     Doc 74     Filed 10/28/19 Entered 10/28/19 07:35:08           Desc Main
                                  Document     Page 7 of 11



         4.    On the Receiver’s motion, Judge Castillo entered an order dated November 1, 2017,

lifting the Receivership Stay to permit the Receiver to pursue recovery of McInerney’s capital

commitments within the bankruptcy proceeding.         Based upon the Receiver’s evaluation of

McInerney’s bankruptcy disclosures and the results of several Rule 2004 examinations, the

Receiver had determined that grounds existed to challenge McInerney’s right to a bankruptcy

discharge under 11 U.S.C. § 727(a). Accordingly, on February 12, 2018, the Receiver initiated an

adversary proceeding, captioned U.S. Small Business Administration, as Receiver for Cardinal

Growth, L.P. v. McInerney, Case no. 18-00057 (Bankr. N.D. Ill.) (“the Adversary Proceeding”).4

McInerney has opposed the Adversary Proceeding and denies the Receiver’s allegations in that

proceeding.

         5.    The Receiver and McInerney agree that their settlement is a compromise of

disputed claims and does not constitute an admission of liability or wrongdoing on the part of any

party.

         6.    During the course of the Adversary Proceeding, McInerney made certain additional

disclosures and representations concerning his ability to pay the capital commitment which he

owes to the Receivership Estate. Although the Receiver believed and continues to believe that

McInerney is not entitled to a discharge under 11 U.S.C. § 727 (a position which McInerney

continues to dispute), the Receiver decided, based upon McInerney’s disclosures and

representations and the Receiver’s review of the available records in the Bankruptcy Case, to enter

into an agreement (“the Settlement Agreement,” attached as EXHIBIT A hereto) which would




4
  In that Adversary Proceeding, the Receiver contended that Mr. McInerney: (i) underrepresented
and misreported his income in schedules filed with the bankruptcy court and in sworn testimony;
(ii) failed to keep and preserve records from which his financial condition could be ascertained;
and (iii) made false oaths and false claims in schedules filed with the bankruptcy court.


                                                -7-
  Case 17-27046      Doc 74     Filed 10/28/19 Entered 10/28/19 07:35:08            Desc Main
                                 Document     Page 8 of 11



resolve both the Adversary Proceeding and the Capital Commitment Litigation, which as noted

above, remains stayed.

       7.     On September 18, 2019, this Court granted the Receiver’s Motion to Modify the

Automatic Stay in the Bankruptcy Case for the limited purposed of permitting the Receiver to seek

the Receivership Court’s approval in the Receivership Case of the Receiver’s settlement with

McInerney. (ECF No. 69)

       8.     The terms of the attached Agreement, which is the product of extensive negation

between McInerney and the Receiver, include (without limitation) the following:

   a. That the Parties’ obligations under the Agreement are contingent upon the Receivership
      Court’s approval of the Agreement, which approval was obtained on September 25, 2019
      (EXHIBIT B);

   b. That following the Receivership Court’s approval and in accordance with Fed. R. Bankr.
      P. 7041 and Local Bankr. R. 7041-1, the Parties will cooperate in seeking from this Court
      an Agreed Order which (i) approves the settlement of the Adversary Proceeding; (ii)
      declares that the obligations which are at issue in the Capital Commitment Litigation and
      which are to be resolved through the Agreed Judgment Order (described below) are non-
      dischargeable under 11 U.S.C. 523(a) in the current Bankruptcy Case or in any subsequent
      voluntary or involuntary bankruptcy proceeding; (iii) provides a discharge to McInerney,
      under 11 U.S.C. § 727(a), of all other debts and obligations at issue in the Bankruptcy Case;
      (iv) dismisses all remaining counts in the Adversary Proceeding with prejudice pursuant to
      Rule 7041; (v) modifies the automatic stay for the limited purpose of obtaining entry of the
      Agreed Judgment Order (described below) in the Capital Commitment Litigation; and (vi)
      provides that the Parties are to bear their own attorney fees and litigation costs in
      connection with the Bankruptcy Case and the Adversary Proceeding;

   c. Thereafter, the Parties will file, in the Capital Commitment Litigation, a motion for entry
      of an Agreed Judgment Order, against McInerney and in favor of the Receiver, in the
      monetary amount of $290,596, which Order of Judgment shall also provide, inter alia, as
      follows: (i) that McInerney’s obligations to pay the judgment are subject to the conditions
      set forth in the Settlement Agreement; (ii) that upon McInerney’s satisfaction of the
      payment obligations described in the Settlement Agreement, all obligations under the
      Agreed Judgment Order shall be released and satisfied in full; (iii) that the rights of the
      Receiver and of any successor or assignee of the Receiver’s rights under the Agreed
      Judgment Order are subject to the Settlement Agreement; and (iv) that the Parties will bear
      their own costs and fees in connection with the Capital Commitment Litigation.

   d. The Settlement Agreement also provides that there shall be no right to execute the Agreed
      Judgment Order against any assets of McInerney as long as McInerney pays to the Receiver


                                               -8-
  Case 17-27046       Doc 74     Filed 10/28/19 Entered 10/28/19 07:35:08             Desc Main
                                  Document     Page 9 of 11



       or to its successor or assignee, within three years of the date on the entry of McInerney’s
       Order of Discharge in the Bankruptcy Case, the sum of thirty-six thousand dollars
       ($36,000) (“Settlement Payment”), which if paid within such three-year period, shall be
       sufficient to satisfy all obligations of McInerney under the Agreed Judgment Order.
       Should McInerney fail to make such payment, in full and within such period, the Receiver,
       or its successor or assign, shall have the right to execute the full amount of such judgment,
       less any amounts already paid by McInerney following the entry of such judgment plus
       any amount of post judgment interest allowed by law.

   e. McInerney withdraws, with prejudice, the claims which he submitted, on his own behalf
      and on behalf of Cardinal Growth Corporation (“CGC”) and Cardinal Growth, LLC (“CG-
      LLC”), pursuant to the Receivership Court’s Claims Bar Date Order of July 6, 2012.

   f. McInerney irrevocably assigns, to the Receiver, any and all right of recovery he may have
      in or as a consequence of his investment in or commitment to Cardinal Growth, L.P.,
      including his investment as a Private Limited Partner and any right he may have through
      his status as a member of CG-LLC or as a shareholder of CGC.

   g. McInerney agrees to cooperate fully and completely with the Receiver and to provide
      truthful information to the Receiver with respect to any matter reasonably requested by the
      Receiver concerning or relating to the Receivership, including without limitation appearing
      voluntarily to testify truthfully on behalf of the Receiver in any civil legal proceeding
      brought by or against the Receiver or Cardinal during the pendency of the Receivership.

   h. The Agreement provides that it will not be construed as an admission of liability or
      wrongdoing by any party

       9.      The foregoing is an attempt to summarize and specifically describe all forms of

consideration promised, given, or received under the terms of the Settlement Agreement, which

includes a covenant to seek dismissal under Rule 7041, a complete copy of which agreement is

attached as EXHIBIT A and incorporated herein by reference. Other than as specifically stated,

no entity has promised, has given, or has received directly or indirectly any consideration to obtain

or allow the dismissal requested herein of the Adversary Proceeding.

       10.     The Receiver respectfully request that, in order to facilitate McInerney’s

withdrawal of the claims which he asserted, on his own behalf and on behalf of CGC and CG-




                                                 -9-
    Case 17-27046      Doc 74     Filed 10/28/19 Entered 10/28/19 07:35:08          Desc Main
                                  Document      Page 10 of 11



LLC, under the Receivership Court’s Claims Bar Date Order of July 6, 2012, that the automatic

stay be lifted as to such claims and that such claims be ordered abandoned under 11 U.S.C. § 554.5

        11.     Pursuant to the terms of the Settlement Agreement, McInerney agrees to this

Motion and the relief sought herein.

        12.     Accordingly, for the foregoing reasons, the Receiver respectfully request that the

Court enter appropriate orders in this case and in the Adversary Proceeding which would:

     a. Approve the Settlement Agreement;

     b. Declare that the obligations which are at issue in the Capital Commitment Litigation and

        which are to be resolved through the Agreed Judgment Order (described above) are non-

        dischargeable under 11 U.S.C. 523(a) in the current Bankruptcy Case or in any subsequent

        voluntary or involuntary bankruptcy proceeding;

     c. Declare that with the exception of the obligations referenced in the preceding paragraph,

        pursuant to 11 U.S.C. § 727(a), McInerney is otherwise entitled to a discharge, and subject

        to such exception the clerk is hereby directed to enter such discharge;

     d. Dismiss the Adversary Proceeding, pursuant to Fed.R.Bankr.P. 7041, with prejudice and

        with all parties thereto to bear their own costs and fees;

     e. Modify the automatic stay herein (i) to permit the Receiver and McInerney to seek the

        resolution of the Capital Commitment Litigation in the U.S. District Court for the Northern

        District of Illinois through the entry of the Agreed Judgment Order described above, and

        (ii) to facilitate McInerney’s withdrawal of the claims he asserted, on his own behalf and



5
 On January 31, 2018, Trustee David Herzog issued a “Report of No Distribution,” indicating that
following a diligent inquiry into Mr. McInerney’s financial affairs and the location of estate
property, “there is no property available for distribution from the estate over and above that
exempted by law.” [ECF no. 57] Accordingly, the Trustee has concluded that such claims are of
no value.


                                                 -10-
 Case 17-27046        Doc 74   Filed 10/28/19 Entered 10/28/19 07:35:08           Desc Main
                               Document      Page 11 of 11



      on behalf of CGC and CG-LLC, under the Receivership Court’s Claims Bar Date Order of

      July 6, 2012;

   f. Order that the claims which McInerney asserted, on his own behalf and on behalf of CGC

      and CG-LLC, under the Receivership Court’s Claims Bar Date Order of July 6, 2012, are

      abandoned; and

   g. Provide that McInerney and the Receiver are to bear their own attorney fees and litigation

      costs in connection with this Bankruptcy Case and the Adversary Proceeding.


Dated: October 28, 2019             Respectfully submitted,

                                    By: /s/ Thomas A. Smith
                                    Thomas A. Smith
                                    Senak Keegan Gleason & Smith, Ltd.
                                    566 W. Adams St.
                                    Suite 750
                                    Chicago, IL 60661
                                    (312) 214-1400

                                    Attorney for the U.S. Small Business Administration,
                                    as Receiver for Cardinal Growth, L.P.




                                             -11-
